Name: 97/673/EC: Commission Decision of 8 October 1997 concerning a request for exemption submitted by Luxembourg pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  Europe;  organisation of transport;  land transport
 Date Published: 1997-10-17

 Avis juridique important|31997D067397/673/EC: Commission Decision of 8 October 1997 concerning a request for exemption submitted by Luxembourg pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the French text is authentic) Official Journal L 285 , 17/10/1997 P. 0043 - 0043COMMISSION DECISION of 8 October 1997 concerning a request for exemption submitted by Luxembourg pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the French text is authentic) (97/673/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by European Parliament and Council Directive 96/79/EC (2), and in particular Article 8 (2) (c) thereof,Whereas the request submitted by Luxembourg on 17 February 1997, which reached the Commission on 24 February 1997, contains the information required by Article 8 (2) (c); whereas the request concerns the fitting of two types of vehicle with two types of third stop lamp falling within category ECE S3 by virtue of ECE (United Nations Economic Commission for Europe) Regulation No 7 carried out in accordance with ECE Regulation No 48;Whereas the reasons given in the request, according to which the fitting of the stop lamps and the stop lamps themselves do not meet the requirements of Council Directive 76/758/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to end-outline marker lamps, front position (side) lamps, rear position (side) lamps and stop lamps for motor vehicles and their trailers (3), as last amended by Commission Directive 97/30/EC (4), and of Council Directive 76/756/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers (5), as last amended by Commission Directive 97/28/EC (6), are well founded; whereas the descriptions of the tests, the results thereof and their compliance with ECE Regulations No 7 and No 48 ensure a satisfactory level of safety;Whereas the Community directives concerned will be amended in order to permit the production and fitting of such stop lamps;Whereas the measure provided for by this Decision is in accordance with the opinion of the Committee on Adaptation to Technical Progress set up by Directive 70/156/EEC,HAS ADOPTED THIS DECISION:Article 1 The request submitted by Luxembourg for an exemption concerning the production of two types of third stop lamp falling within category ECE S3 by virtue of ECE Regulation No 7 and the fitting thereof in accordance with ECE Regulation No 48 on the types of vehicle for which they are intended is hereby approved.Article 2 This Decision is addressed to the Grand Duchy of Luxembourg.Done at Brussels, 8 October 1997.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 42, 23. 2. 1970, p. 1.(2) OJ L 18, 21. 1. 1997, p. 7.(3) OJ L 262, 27. 9. 1976, p. 54.(4) OJ L 171, 30. 6. 1997, p. 25.(5) OJ L 262, 27. 9. 1976, p. 1.(6) OJ L 171, 30. 6. 1997, p. 1.